                Case 19-12153-KBO              Doc 148       Filed 10/30/19       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
In re:
                                                                     Chapter 11
                                                         1
BAYOU STEEL BD HOLDINGS, L.L.C., et al.                              (Jointly Administered)

                                            Debtors.                 Case No. 19-12153 (KBO)


--------------------------------------------------------------X

         JOINDER OF BLACK DIAMOND COMMERCIAL FINANCE, L.L.C. TO
             THE DEBTORS’ AND BANK OF AMERICA’S RESPECTIVE
           OBJECTIONS TO THE MOTION OF WARN ACT CLAIMANTS TO
         TRANSFER VENUE OF THREE AFFILIATED CASES TO THE UNITED
          STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
               LOUISIANA AND TO THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS’ JOINDER TO DEBTORS’ OBJECTION

        Black Diamond Commercial Finance, L.L.C. (“Black Diamond”), by and through its

counsel, hereby joins in: (i) the Objection of Debtors to Motion of Warn Act Claimants to

Transfer Venue of Three Affiliated Cases to the United States Bankruptcy Court for the Eastern

District of Louisiana (the “Debtors’ Objection”)2 to the Motion of Warn Act Claimants to

Transfer Venue of Three Affiliated Cases to the United States Bankruptcy Court for the Eastern

District of Louisiana (the “Motion”)3: (ii) the Objection of Bank of America, N.A. to the Motion

(the “BOA Objection”)4; and (iii) the Joinder of the Official Committee of Unsecured Creditors

(“Committee Joinder”)5 to Debtors’ Objection to the Motion, and respectfully requests that this




1
  The Debtors in these chapter 11 cases are: Bayou Steel BD Holdings, L.L.C., BD Bayou Steel Investment, L.L.C.,
and BD LaPlace, LLC.
2
  Docket No. 143.
3
  Docket No. 68.
4
  Docket No. 145.
5
  Docket No. 144.


14125956.3
              Case 19-12153-KBO          Doc 148     Filed 10/30/19      Page 2 of 2




Court enter an order: (i) denying the Motion and (ii) granting such other and further relief as this

Court deems just and proper.

 Dated: October 30, 2019                                   FOX ROTHSCHILD LLP
                                                     By: /s/ Seth S. Niederman
                                                         Seth A. Niederman (DE No. 4588)
                                                         919 North Market Street, Suite 300
                                                         Wilmington, DE 19899-2323
                                                         Tel: (302) 654-7444
                                                         Email: sniederman@foxrothschild.com

                                                                       -and-
                                                          Daniel J. McGuire (IL No. 06239526)
                                                          WINSTON & STRAWN LLP
                                                          35 West Wacker Drive
                                                          Chicago, IL 60601
                                                          Tel: (312) 558-5600
                                                          Email: dmcguire@winston.com

                                                           Counsel to Black Diamond Commercial
                                                           Finance, L.L.C.




                                                 2
14125956.3
